DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Attorney Docket No. 1194-157C/P2074US2
Filling Date: 4/10/17
Priority Date: 09/11/2011
Inventor: Das et al.
Examiner: Bilkis Jahan

DETAILED ACTION
1.	This office action responds to an amendment filed on 04/13/2021.

Rejoinder
2.	Claims 29-42, 44-49, 51-57, 59-64, 66-72 and 73 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 47-49, 51-56 and 57 directed to using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 12/09/19 hereby rejoined and fully examined for patentability under 37 CFR 1.104.


Acknowledgement
2.	The amendment filed on 04/13/2021, responding to the office action mailed on 12/21/2020, has been entered into the record. The present office action is made with all 

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	The application has been amended as follows: 

At the end of claim 52 in line 2, changes from, --a blocking voltage up to 1200 V and a forward current up to 100 A– to --the blocking voltage up to 1200 V and the forward current up to 100 A—
At the end of claim 73 in line 2, changes from, --a blocking voltage up to 1200 V and a forward current up to 100 A– to --the blocking voltage up to 1200 V and the forward current up to 100 A-- 


Allowable Subject Matter
5.	Claims 29-42, 44-49, 51-57, 59-64, 66-72 and 73 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 

7.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed power module comprising: an additional power substrate comprising a second printed circuit board on the baseplate, the additional power substrate comprising silicon nitride; and an additional switch module on the additional power substrate, the additional switch module comprising an additional silicon carbide transistor in combination with all other limitations as recited in claim 29.

7.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed power module comprising: the power module has a power density of up to 500 watts/cm2 in combination with all other limitations as recited in claim 59.

7.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed power module comprising: the power module has a power density of at least 400 watts/cm2 in combination with all other limitations as recited in claim 70.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BILKIS . JAHAN

Art Unit 2817



/BILKIS JAHAN/Primary Examiner, Art Unit 2896